DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species of a) buffer as the solvent; b) carbon dioxide as the acid gas and c) collagen as the polymer, in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the examiner to examine all the claims.  This is not found persuasive because each group recites active method steps not required by the other group which creates a search burden for the Examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-7 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2011/0117199), cited on the 10/21/2020 IDS.
The instant claims are directed to a method of making a pressure sensitive hydrogel composition comprising exposing a polymer and a solvent to an acid has and subjecting the mixture to an increase in pressure which causes the polymer to dissolve in to the solution to form a fluid and then subjecting the fluid to a decrease in pressure which causes the acid gas to come out of solution and form a gel.
Liao discloses a composition comprising a biocompatible material, a liquid carrier and a gas (Abs).
Liao teaches that the biocompatible material is a polypeptide, specifically collagen (Liao – claim 6) and teaches that the gas can be air, oxygen, nitrogen or carbon dioxide (Liao – claim 14). Liao teaches suitable liquid carrier include water, saline and phosphate buffered [0016].  
Example 1 of discloses a method of making the desired foam by preparing a collagen solution, removing all air from the solution, neutralizing the collagen solution, placing the solution in a bottle having a pressure value and opening the valve to add oxygen (i.e. gas), then closing the valve. Liao teaches that when the valve was re-opened (i.e. pressure released) a wet gel sprayed onto the surface [0019-0023].
It is noted that Liao teaches that carbon dioxide is a suitable gas for use in preparing the claimed foams, thus it would have been obvious to substitute the oxygen and use carbon dioxide in combination with the collagen solution (collagen and water) to produce the foams as this is specifically taught by Liao and the substitution of one art recognized equivalent for another is prima facie obvious.  It is also noted that Liao teaches the formation of a gel and as the gel comprises collagen and a water carrier, it is considered a hydrogel.

As discussed above, Liao teaches adding the gas to a container containing the collagen (i.e. polymer) and water (i.e. solvent), thus reading on exposing the collagen and solvent to an acid gas.  
Liao further teaches an embodiment wherein the composition (i.e. water, gas and collagen) are placed in a container that has an inner pressure greater (i.e. reading on “increasing the pressure”) than that of the surrounding atmosphere pressure [0013].  While Liao does not teach the increased pressure to cause the acid to be dissolved into the solvent to form an acidic fluid (i.e. first pH), the	 prior art makes obvious the claimed method step of exposing the elected polymer and solvent to the elected acid gas and subjecting this mixture to an increase in pressure, therefore,  the composition as a whole and its individual components (i.e. gas and collagen) inherently have the same properties as the claimed composition absent evidence to the contrary, thus the gas and collagen are expected to be dissolved in the solvent in the container at this increased pressure.
Regarding the step of “subjecting the fluid to a decrease in pressure,” Liao teaches that upon opening the container the high pressure gas in the container propels the material and liquid carrier out, which reads on subjecting the fluid to a decrease in pressure which expels a gel.  While the art doesn’t teach the acid gas to come out of the solution and the gel at a 2nd pH, this resultant effect is an inherent property of decreasing the pressure in the composition of Liao as the prior art makes obvious the active method steps recited by the instant claims with the elected species, therefore, the hydrogel of the prior art and the hydrogel claimed are expected to have the same properties absent factual evidence to the contrary.
The claims define the hydrogel to be a pressure-sensitive hydrogel, wherein the fluid and gel are reversibly interchangeable, while the art is silent to this property, as the prior art makes obvious the 
MPEP 2112.01 II cites ““Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”
While the art is silent to the properties of the acid gas and collagen at different pressures, a compound and its properties are inseparable, therefore, as the art makes obvious the claimed hydrogel, the composition as a whole and its individual components (i.e. gas and collagen) are expected to have the same properties absent evidence to the contrary.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613